DETAILED ACTION
Allowable Subject Matter
Claims 26-51 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art does not appear to disclose (as recited in claim 26):
a first conductive contact structure, and a second conductive contact structure; a first body of a first conductive oxide; a second body of a second conductive oxide; and a third body comprising  a ferroelectric material;
the first body, the second body, and the third body each extend in a via structure between the first conductive contact structure and the second conductive contact structure; in the via structure, the first body extends around and adjoins the third body, and the third body extends around and adjoins the second body; of the first body, the second body, and the third body, only the first body extends to the first conductive contact structure; and the second body and the third body each extend to the second conductive contact structure.

The prior art does not appear to disclose (as recited in claim 41):
a first conductive contact structure, and a second conductive contact structure; a first body of a first conductive oxide; a second body of a second conductive oxide; and a third body comprising a ferroelectric material; wherein: 
the first body, the second body, and the third body each extend in a via structure between the first conductive contact structure and the second conductive contact structure; in the via structure, the first body extends around and adjoins the third body, and the third body extends around and adjoins the second body; of the first body, the second body, and the third body, only the first body extends to the first conductive contact structure; and the second body and the third body each extend to the second conductive contact structure.

The prior art does not appear to disclose (as recited in claim 44):
a first body of a first conductive oxide; a second body of a second conductive oxide; and a third body comprising a ferroelectric material; wherein: 
the first body, the second body, and the third body each extend in a via structure between the fifth layer and the sixth layer; in the via structure, the first body extends around and adjoins the third body, and the third body extends around and adjoins the second body; of the first body, the second body, and the third body, only the first body extends to the fifth layer; and the second body and the third body each extend to the sixth layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 01/31/2022